Citation Nr: 1209853	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic lumbosacral spine disorder to include lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran had active service from December 1950 to December 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for both bilateral hearing loss disability and lumbosacral strain and an increased disability evaluation for the Veteran's right knee synovitis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Board advanced the Veteran's appeal on the docket on its own motion.  In July 2010, the Board denied an increased evaluation for the Veteran's right knee synovitis and remanded the issues of service connection for both chronic bilateral hearing loss disability and a chronic lumbosacral spine disorder to include lumbosacral strain to the RO for additional action.  

In December 2010, the Board granted service connection for chronic bilateral hearing loss disability and remanded the issue of service connection for a chronic lumbosacral spine disorder to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its July 2010 Remand instructions, the Board observed that:

The Board finds that the issue of service connection for "leg length inequality" is inextricably intertwined with the certified issue of service connection for a chronic lumbosacral spine disorder to include lumbosacral strain.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

The Board directed that:  

3.  Then adjudicate the Veteran's entitlement to service connection for "leg length inequality."  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

The RO did not subsequently adjudicate the issue of service connection for "leg length inequality."  In its December 2010 Remand, the Board noted that:

The issue of the Veteran's entitlement to service connection for "leg length inequality" has not been adjudicated.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board directed that:  

3.  Then adjudicate the Veteran's entitlement to service connection for "leg length inequality."  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

Unfortunately, the RO did not subsequently adjudicate the issue of service connection for "leg length inequality."  Therefore, the Veteran's appeal must be again remanded to the RO for adjudication of the inextricably intertwined issue.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement to service connection for "leg length inequality."  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue. 

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

